



Exhibit 10(e)
2016 RESTRICTED UNITS PROVISIONS




As of March 15, 2016, you were granted restricted units (“Restricted Units”)
that, subject to the satisfaction of the applicable terms and conditions related
to such Restricted Units, including, but not limited to, the satisfaction of the
applicable service vesting conditions specified below, will entitle you to
receive a cash amount based on the Tangible Book Value of Protective Life
Corporation (the “Company”). You have also received a 2016 Restricted Unit Award
Letter (the “Award Letter”), which together with these Provisions for 2016
Restricted Units (“2016 Restricted Unit Provisions”), constitutes your
“Restricted Unit Award.”


1.    Award.


(a)    General Provisions. The number of Restricted Units that you have been
awarded, and the Grant Date of the Restricted Units, are set forth in your Award
Letter.


(b)    Definitions. For purposes of these 2016 Restricted Unit Provisions, the
following terms shall have the following meanings:


“Board” shall mean the Board of Directors of the Company.


“Change in Control” shall mean the occurrence of one or more of the following:
(i) any one person or more than one person acting as a group (as provided in
Code Section 409A) other than Parent or any of its affiliates (such person or
group, an “Acquiring Person”) acquires beneficial ownership of the Company’s
stock (within the meaning of Section 13(d) of the Securities Exchange Act of
1934, as amended) that, together with stock previously held by the Acquiring
Person, constitutes more than 50% of the total fair market value or more than
50% of the total voting power of the Company, or (ii) an Acquiring Person
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Acquiring Person) assets from the Company that
have a total gross fair market value equal to or more than 80% of the total
gross fair market value of the Company’s assets immediately before such
acquisition or acquisitions.


“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.


“Committee” shall mean the Compensation and Management Succession Committee of
the Board (or such other committee of the Board as the Board shall designate
from time to time) or any subcommittee thereof.


“Merger” means the merger of another subsidiary of Dai-ichi Life Insurance
Company, Limited, with and into the Company as of February 1, 2015.




1

--------------------------------------------------------------------------------




“Participant” shall mean each person (including you) employed by the Company, or
a Subsidiary, who is selected by the Committee to receive a Restricted Unit
Award under the 2016 Restricted Unit Provisions.


“Parent” shall mean The Dai-ichi Life Insurance Company, Limited or any
successor thereto.


“PL Tangible Book Value” shall mean the Company’s consolidated GAAP book value
of equity less accumulated other comprehensive income, less goodwill created by
the Merger (net of impairments), less other intangible assets created by the
Merger (net of deferred taxes, accumulated amortization, and impairment), plus
all dividends paid in excess of planned amounts during the vesting period, plus
any lost income (determined based on the 30 year treasury rate) on dividends in
excess of planned amounts (plus any management fee paid to the Parent).     


“PL Tangible Book Value Per Unit” as of any date shall mean the quotient of (i)
PL Tangible Book Value as of the most recent audited balance sheet date last
preceding the date of determination divided by (ii) the Total PL Units as of the
date of determination.


“Subsidiary” shall mean any corporation of which the Company possesses directly
or indirectly fifty percent (50%) or more of the total combined voting power of
all classes of stock of such corporation and any other business organization,
regardless of form, in which the Company possesses directly or indirectly fifty
percent (50%) or more of the total combined equity interests in such
organization.


“Total PL Units” shall be the number of units equal to (i) the number of units
determined by dividing (x) PL Tangible Book Value as of the most recent audited
balance sheet from the date last preceding January 1, 2016 by (y) $100; plus
(ii) the number of units determined by dividing (A) the dollar amount or value
of any capital contribution made to the Company directly or indirectly by the
Parent during the award period by (B) the PL Tangible Book Value Per Unit
determined as of the date of the most recent audited balance sheet preceding the
date the capital contribution is made.


2.    Vesting and Payment of Restricted Units.


(a)    General Vesting Rule. Unless vested on an earlier date as provided in
these 2016 Restricted Unit Provisions, 50% of your Restricted Units will vest on
December 31, 2018, and the remaining 50% of your Restricted Units will vest on
December 31, 2019, subject in each case to your continued employment through
such date (except as otherwise provided in paragraph 4 below).


(b)    Payment of Restricted Units. Restricted Units that become vested in
accordance with paragraph 2(a) shall be settled in cash following (but not later
than the March 15 immediately following) the date as of which such Restricted
Units become vested based on the PL Tangible Book Value Per Unit.






2



--------------------------------------------------------------------------------




3.    Change in Control. In the event of a Change in Control, all of your
Restricted Units will immediately vest and shall be settled in cash, based on
the PL Tangible Book Value Per Unit, within 60 days following the date on which
the Change in Control occurs.


4.    Termination of Employment.


(a)Death, Disability or Normal Retirement. If your employment is terminated by
death, disability (as determined in accordance with generally applicable Company
policies) or by retirement on or after normal retirement age under the terms of
any retirement plan maintained by the Company or a Subsidiary, your Restricted
Units will vest in full.


(b)Early Retirement. Unless the Committee determines to provide for treatment
that is more favorable to you on such terms and conditions as the Committee may
determine, if your employment with the Company and its Subsidiaries terminates
due to retirement before normal retirement age, a pro-rated portion of your
Restricted Units will immediately vest. The portion of your Restricted Units
that would otherwise have become vested based on employment through each of
December 31, 2018 and December 31, 2019 will be separately calculated by
multiplying (1) the number of unvested Restricted Units that would become vested
at the applicable date by (2) a fraction, the numerator of which is the number
of complete and partial calendar months between January 1, 2016 and your
retirement date, and the denominator of which is (x) 36, in the case of the
portion of the Restricted Units that would become vested at December 31, 2018,
and (y) 48, in the case of the portion of the Restricted Units that would become
vested at December 31, 2019. Any Restricted Units that do not vest upon your
early retirement pursuant to the preceding sentence will be forfeited.


(c)Involuntary Termination. If your employment is involuntarily terminated by
the Company, all of your Restricted Units will immediately vest unless, if your
employment is involuntarily terminated by the Company prior to March 15, 2017,
the Committee determines otherwise (and subject to such conditions as the
Committee may determine). Notwithstanding the foregoing, this provision shall
not apply if your termination is for “Cause.” For purposes of this award,
"Cause" shall mean (1) your conviction or plea of nolo contendere to a felony;
(2) an act or acts of extreme dishonesty or gross misconduct; or (3) violation
of the Company’s Code of Business Conduct.


(d)Other Termination. Unless the Committee determines to provide for treatment
that is more favorable to you on such terms and conditions as the Committee may
determine, if your employment is terminated for Cause prior to the date payment
is made in respect of your Restricted Units under paragraph 2(b) or for any
reason not set forth in paragraphs 4(a), (b) or (c) prior to the applicable
vesting dates specified in paragraph 2(a), your unvested Restricted Units will
be forfeited.


(e)    Payment of Vested Restricted Units. Any Restricted Units that become
vested under this paragraph 4 by reason of your termination of employment prior
to the date such Restricted Units would otherwise have become vested pursuant to
paragraph 2(a) shall nonetheless be payable at the same time and in the same
manner as they would have been paid under paragraph 2(b) if


3



--------------------------------------------------------------------------------




you had remained in the Company’s employment through each of the applicable
dates specified in paragraph 2(a).


5.    Federal Income Tax Consequences.


(a)    General. The following description of the federal income tax consequences
of the Restricted Units is based on currently applicable provisions of the Code,
and is only a general summary. The summary does not discuss state and local tax
laws, which may differ from the federal tax law, or federal estate, gift and
employment tax laws. You are urged to consult with your own tax advisor
regarding the application of the tax laws to your particular situation.


(b)    Grant of Restricted Units. This grant of Restricted Units will not
subject you to federal income tax.


(c)    Payment of Restricted Units. You will recognize ordinary income for
federal income tax purposes on the date the Restricted Units are earned and paid
(the “Payment Date”), unless you have made an effective election under the
Company’s Deferred Compensation Plan for Officers (“Deferred Compensation
Plan”), as discussed in paragraph 5(d). The amount of income recognized will be
equal to the aggregate amount of cash paid.


(d)    Deferred Compensation Plan. You may elect to defer payment in respect of
your vested Restricted Units, and the recognition of taxable income with respect
to such payment, by making deferral elections under the Deferred Compensation
Plan. If you make effective deferral elections, you will recognize ordinary
income when the amount derived from the deferred portion of your Restricted
Units payment is paid from the Deferred Compensation Plan, in an amount equal to
the amount of cash paid.


You will be provided with more information about this deferral opportunity and
the Deferred Compensation Plan.


(e)    ERISA. This Restricted Unit Award is not qualified under Section 401(a)
of the Code and is not subject to any of the provisions of the Employee
Retirement Income Security Act of 1974.


6.    Tax Withholding. The Company will withhold from your Restricted Units
payment (or your payment from the Deferred Compensation Plan, if you have made
deferral elections under that plan in respect to your Restricted Units) an
amount in cash sufficient to satisfy any applicable federal, state or local tax
withholding obligation.


7.    Non-transferability of Restricted Units. Your Restricted Units may not be
assigned, pledged, or otherwise transferred, except upon your death by the laws
of intestacy or descent and distribution.


8.    Beneficiary Designations. You may name a beneficiary or beneficiaries (who
must be members of your family and who may be named contingently or
successively) with respect to


4



--------------------------------------------------------------------------------




your rights under your Restricted Unit Award (including the right to receive any
payment in respect of your Restricted Units after your death) by submitting a
written beneficiary designation in a form acceptable to the Company. Any such
designation will be effective only when filed with the Company’s Chief Financial
Officer and Controller (or such other person as the Company may designate)
before your date of death, and will (unless specifically set forth therein)
revoke all prior designations. If there is no beneficiary designation in effect
on the date of your death, your beneficiary will be your surviving spouse or, if
you have no surviving spouse, your estate.


9.    Administration of the Award. Restricted Unit Awards subject to these 2016
Restricted Unit Provisions shall be administered by the Committee, which shall
have the authority to select the Participants, to determine the awards to be
made to each Participant, and to determine the conditions subject to which
awards will become payable under these 2016 Restricted Unit Provisions.
Notwithstanding anything else contained herein to the contrary, the Committee
may delegate any and all of its duties and responsibilities in respect of all
Participants other than the Chief Executive Officer and all members of the
Company’s Performance and Accountability Committee to a committee of officers
comprised of the Chairman and Chief Executive Officer; the President and Chief
Operating Officer; the Executive Vice President, Chief Legal Officer, Secretary
and General Counsel; the Executive Vice President, Finance and Risk and Chief
Risk Officer; and the Executive Vice President, Chief Administrative Officer. In
the event that, at any time any of the aforementioned offices shall be vacant
(or the title associated with such position shall be changed), the person
performing the duties of such position shall serve on such officer’s committee.


The Committee shall have full power to administer and interpret, and to adopt
such rules and regulations consistent with the terms of, the 2016 Restricted
Unit Provisions as the Committee deems necessary or advisable in order to carry
out such provisions. Except as otherwise provided herein, the Committee’s
interpretation and construction of the 2016 Restricted Unit Provisions and its
determination of any conditions applicable to Restricted Unit Awards or the
granting of Restricted Unit Awards to specific Participants shall be conclusive
and binding.


The Committee may employ such legal counsel, consultants and agents (including
counsel or agents who are employees of the Company or a Subsidiary) as it may
deem desirable for the administration of the 2016 Restricted Unit Provisions and
may rely upon any opinion received from any such counsel, consultant or agent
and any computation received from any such consultant or agent. All expenses
incurred in the administration of these 2016 Restricted Unit Provisions,
including, without limitation, for the engagement of any counsel, consultant or
agent, shall be paid by the Company. No member or former member of the Board or
the Committee shall be liable for any act, omission, interpretation,
construction or determination made in connection with any Restricted Unit Awards
under these 2016 Restricted Unit Provisions other than as a result of such
individual’s willful misconduct.


10.    Amendment. By action of the Board or the Committee, the Company may from
time to time amend, terminate or discontinue the 2016 Restricted Unit Provisions
at any time, but no amendment, termination or discontinuance of these 2016
Restricted Unit Provisions will unfavorably affect any Restricted Unit Award
previously granted.


5



--------------------------------------------------------------------------------






11.    Effect on Employment and Other Benefits. Receipt of a Restricted Unit
Award under the 2016 Restricted Unit Provisions does not give any Participant
any right to receive awards in the future or to continue in the employ of the
Company and its subsidiaries, and Restricted Unit Award recipients are subject
to discipline and discharge in the same manner as any other employee. Income
recognized as a result of any payment in respect of Restricted Units will not be
included in the formula for calculating benefits under the Company’s Pension,
401(k), and Disability Plans.


12. Cooperation in Litigation. By accepting a Restricted Unit Award subject to
these 2016 Restricted Unit Provisions, you agree that after your employment
terminates (regardless of the reason), you will cooperate fully with the Company
in connection with any current or future claims, lawsuits, arbitrations,
proceedings, examinations, inquiries or investigations involving the Company
that relate to your service with the Company. This includes being available on
reasonable notice for interviews and other communications with the Company’s
counsel in connection with any such matter and appearing at the Company’s
request (and without a subpoena) to be deposed or to give testimony.


13. Non-Solicitation Agreement. By accepting a Restricted Unit Award subject to
these 2016 Restricted Unit Provisions, you agree that for one year beginning on
the date your employment terminates (regardless of the reason), you will not
(directly or indirectly) hire, solicit for hire, or assist others in hiring or
soliciting for hire, any employee of the Company or its subsidiaries (“Company
Employees”). This provision shall not apply if you worked in, or were a resident
of, the state of California when your employment terminated. This provision
shall not prohibit you or a future employer of yours from hiring, soliciting for
hire, or assisting others in hiring or soliciting for hire, any Company Employee
who (1) responds to a general solicitation or advertisement that is not
specifically directed to Company Employees, (2) is referred to you or your
future employer by a search firm, employment agency or similar organization, or
(3) directly or indirectly contacts you or your future employer on their own
initiative and without having been solicited.


14. Trade Secrets; Solicitation of Customers. By accepting a Restricted Unit
Award subject to these 2016 Restricted Unit Provisions, you agree to permanently
maintain the confidentiality of the Company’s “Trade Secrets.” Trade Secrets
shall include any trade secrets as defined by law, and shall specifically
include information regarding customers and agents or prospective customers and
agents; marketing and sales techniques, materials and information; records,
documents and data; business practices, policies, procedures and strategies;
product and pricing information; compensation arrangements; financial
information; attorney-client communications; and any other confidential or
proprietary information relating to the Company that is not available to the
public. (Information is not a Trade Secret, however, if it is available in the
public domain, has been obtained from a source other than the Company, or has
been lawfully obtained through means other than your employment relationship
with the Company.) In addition, by accepting a Restricted Unit Award subject to
these 2016 Restricted Unit Provisions you agree that for one year beginning on
the date your employment terminates (regardless of the reason), you will not –
whether on your own behalf or on behalf of or in conjunction with any person or
entity – use the Company’s Trade Secrets to solicit any business of the type
conducted by the Company as of your termination date from any person or entity
that was either (1) a customer or


6



--------------------------------------------------------------------------------




agent of the Company as of that date or (2) a prospective customer or agent
contacted, called upon, or serviced by the Company during the twelve months
before your termination date, or induce, promote, facilitate, or otherwise
contribute to the solicitation of such customers or agents or prospective
customers or agents through the use of Trade Secrets.


15. Recovery of Damages by the Company. You agree that if you were to violate
any of paragraphs 12, 13, and 14 the amount of damages suffered by the Company
would be difficult to determine. Therefore, you agree that the Company will be
entitled to recover liquidated damages from you equal to the amount of income
that you realize under this Award (including all legally required withholdings)
(or, if less, the portion thereof determined by the Committee) if the Committee
reasonably determines in good faith that you violated any of paragraphs 12, 13,
or 14. All determinations under this paragraph shall be made by the Committee,
acting reasonably and in good faith, and its determinations shall be final,
binding and conclusive on you, the Company, and any other person or entity
affected thereby.  This liquidated damages provision does not relinquish any
equitable remedies and other claims for damages that the Company may have.


16. Acceptance of Award. No action is required if you wish to accept your
Restricted Unit Award. If you wish to decline your Restricted Unit Award, you
must provide the Company with notice of your decision on or before March 30,
2016 by writing or emailing Wendy Evesque, Protective Life Corporation, P. O.
Box 2606, Birmingham, Alabama 35202 (Wendy.Evesque@Protective.com).
_______________________________




Questions regarding a Restricted Unit Award subject to these 2016 Restricted
Unit Provisions and requests for additional information about the 2016
Restricted Unit Provisions or the Committee should be directed to Beth Hinson,
Protective Life Corporation, P. O. Box 2606, Birmingham, Alabama 35202
(telephone (205) 268-3967, e-mail Beth.Hinson@Protective.com). These 2016
Restricted Unit Provisions and your Award Letter contain the formal terms and
conditions of your Award, and you should retain them for future reference.






7

